__________________

LEASE AGREEMENT

Dated as of June 1, 2017

__________________

Between

SHAWNEE COUNTY, KANSAS

And

FEDERAL HOME LOAN BANK OF TOPEKA

__________________

$36,000,000
Taxable Industrial Revenue Bonds
(Federal Home Loan Bank of Topeka Project)
Series 2017

__________________

Certain rights, title and interest of the Shawnee County, Kansas in this Lease
Agreement have been pledged and assigned to BOKF, N.A., Kansas City, Missouri,
as Bond Trustee under a Bond Trust Indenture dated as of June 1, 2017, between
the Issuer and the Bond Trustee.

LEASE AGREEMENT

TABLE OF CONTENTS

Page

         
Parties
    1  
Recitals
    1  

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

     
Section 1.1.
Section 1.2.
  Definitions of Words and Terms
Rules of Construction

ARTICLE II
REPRESENTATIONS

     
Section 2.1.
Section 2.2.
Section 2.3.
  Representations by the Issuer
Representations by the FHLBank
Survival of Representations

ARTICLE III
GRANT OF LEASEHOLD; COMPLETION OF PROJECT

     
Section 3.1.
Section 3.2.
Section 3.3.
Section 3.4.
Section 3.5.
Section 3.6.
  Granting of Leasehold Estate
Lease Term
Use of Proceeds
Possession and Use of the Project
Sublease by the FHLBank
Subordination to Lender

ARTICLE IV
PAYMENT PROVISIONS

     
Section 4.1.
Section 4.2.
Section 4.3.
Section 4.4.
Section 4.5.
Section 4.6.
  Lease Payments
Credits on Lease Payments
Additional Payments
Prepayment of Lease Payments
Obligations Absolute and Unconditional
Assignment of Issuer’s Rights

ARTICLE V
TAXES AND UTILITIES

     
Section 5.1.
Section 5.2.
Section 5.3.
Section 5.4.
Section 6.6.
  Taxes, Assessments and Other Governmental Charges.
Utilities
Ad Valorem Taxes.
Payment in Lieu of Taxes
Kansas Retailers’ Sales Tax.

[RESERVED]

ARTICLE VI
GENERAL COVENANTS AND PROVISIONS

     
Section 6.1.
Section 6.2.
Section 6.3.
Section 6.4.
Section 6.5.
Section 6.6.
Section 6.7.
Section 6.8.
Section 6.9.
Section 6.10.
Section 6.11.
Section 6.12.
  Corporate Existence
Maintenance and Use of Property
Compliance With Laws and Regulations
Payment of Taxes and Other Charges
Licenses and Permits
Insurance
Indemnity
Assignment by the FHLBank
Damage, Destruction and Condemnation
Financial Statements and Other Information
Access to the Project and Inspection; Operation of the Project
Depreciation and Investment Tax Credit

ARTICLE VII
DEFAULT AND REMEDIES

     
Section 7.1.
Section 7.2.
Section 7.3.
Section 7.4.
Section 7.5.
Section 7.6.
Section 7.7.
Section 7.8.
  Events of Default
Acceleration of Maturity; Rescission and Annulment
Exercise of Remedies by the Bond Trustee
Application of Moneys Collected
Rights and Remedies Cumulative
Delay or Omission Not Waiver
Waiver of Past Defaults
Advances by Bond Trustee

ARTICLE VIII
SUPPLEMENTAL LEASE AGREEMENTS

     
Section 8.1.
Section 8.2.
Section 8.3.
Section 8.4.
Section 8.5.
  Supplemental Lease Agreements without Consent of Bondowners
Supplemental Lease Agreements with Consent of Bondowners
Execution of Supplemental Lease Agreements
Effect of Supplemental Lease Agreements
Reference in Bonds to Supplemental Lease Agreements

ARTICLE IX
OPTION TO TERMINATE

                 
Section 9.1.
  Option to Terminate        
Section 9.2.
  Termination of Base Lease     19  

ARTICLE X
MISCELLANEOUS PROVISIONS

     
Section 10.1.
Section 10.2.
Section 10.3.
Section 10.4.
Section 10.5.
Section 10.6.
Section 10.7.
Section 10.8.
Section 10.9.
Section 10.10.
Section 10.11.
Section 10.12.
  Covenants under Transaction Documents
Further Assurances
Payments Due on Saturdays, Sundays and Holidays
Notices
Immunity of Officers, Employees and Commissioners of the Issuer and FHLBank
Limitation on Issuer Obligations
No Violations of Law
Benefit of Lease Agreement
Severability
Counterparts
Electronic Storage
Governing Law

Section 10.13 Termination of Lease Agreement in accordance with Base
Lease...........................22

Signatures S-1

Schedule 1 — Project Description

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease Agreement”), dated as of June 1, 2017, between
the SHAWNEE COUNTY, KANSAS, a body corporate and politic organized and existing
under the laws of the State of Kansas (the “Issuer”), and the FEDERAL HOME LOAN
BANK OF TOPEKA, a federally chartered corporation existing under the laws of the
United States of America (12 U.S.C. §§1421 et seq.)(the “FHLBank”);

RECITALS

1. The Issuer is authorized by K.S.A.§§ 12-1740 to 12-1749d, inclusive, as
amended (the “Act”), to acquire, construct and equip certain facilities (as
defined in the Act) for commercial, industrial and manufacturing purposes, to
enter into leases and lease-purchase agreements with any person, firm, or
corporation with respect to said facilities, to issue revenue bonds for such
purposes, and to secure the payment of such bonds as provided in the Act.

2. The Issuer is authorized pursuant to the Act and a Resolution duly passed by
the governing body of the Issuer to issue approximately $36,000,000 principal
amount of Taxable Industrial Revenue Bonds (Federal Home Loan Bank of Topeka
Project), Series 2017 (the “Bonds”), under the hereinafter described Bond
Indenture for the purpose of providing funds to (a) acquire, construct and equip
a commercial facility to be located in the Menninger Subdivision in Topeka,
Kansas (collectively, the “Project”) and (b) pay certain costs related to the
issuance of the Bonds.

3. The Issuer desires to lease the Project to FHLBank and FHLBank desires to
lease the Project from the Issuer for the rentals and upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
covenants and agreements set forth in this Lease Agreement, the Issuer and
FHLBank covenant and agree as follows:

ARTICLE I
DEFINITIONS AND
RULES OF CONSTRUCTION

Section 1.1. Definitions of Words and Terms. For all purposes of this Lease
Agreement, except as otherwise provided or unless the context otherwise
requires, words and terms used in this Lease Agreement have the same meanings as
set forth in Section 101 of the Bond Indenture.

Section 1.2. Rules of Construction. For all purposes of this Lease Agreement,
except as otherwise provided or unless the context otherwise requires, the
following rules of construction apply in construing the provisions of this Lease
Agreement:

(a) The defined terms referred to in this Article include the plural as well as
the singular.

(b) All accounting terms not otherwise defined herein or in the Bond Indenture
shall have the meanings assigned to them, and all computations herein provided
for shall be made, in accordance with generally accepted accounting principles
to the extent applicable.

(c) All references herein to “generally accepted accounting principles” refer to
such principles in effect on the date of the determination, certification,
computation or other action to be taken hereunder using or involving such terms;
provided, as applied to any entity that operates a hospital, extended care
facility or other discrete enterprise of a type with respect to which particular
accounting principles from time to time shall have been generally adapted or
modified, the term “generally accepted accounting principles” shall include the
adaptations or modifications.

(d) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Lease Agreement as a whole and not to any particular
Article, Section or other subdivision.

(e) The Article and section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.

(f) Whenever an item or items are listed after the word “including,” such
listing is not intended to be a listing that excludes items not listed.

ARTICLE II
REPRESENTATIONS

Section 2.1. Representations by the Issuer. The Issuer represents and warrants
to FHLBank and the Bond Trustee as follows:

(a) Organization and Issuer. The Issuer (1) is a body corporate and politic duly
organized and existing under the laws of the State of Kansas, and (2) has lawful
power to issue the Bonds for the purposes set forth in the Bond Indenture, to
enter into, execute and deliver this Lease Agreement, the Bond Indenture, the
other Transaction Documents, and such other documents, certificates and
instruments required to be executed and delivered by the Issuer in connection
with the issuance of the Bonds and to carry out its obligations hereunder and
thereunder, and (3) by all necessary corporate action has been duly authorized
to execute and deliver this Lease Agreement, the Bond Indenture, the other
Transaction Documents, and such other documents, certificates and instruments
required to be executed and delivered by it in connection with the issuance of
the Bonds, acting by and through its duly authorized officers.

(b) No Defaults or Violations of Law. The execution and delivery of this Lease
Agreement, the Bond Indenture, the other Transaction Documents, and such other
documents, certificates and instruments by the Issuer will not result in a
breach of any of the terms of, or constitute a default under, any indenture,
mortgage, deed of trust, lease or other agreement or instrument to which the
Issuer is a party or by which it or any of its property is bound or, to the best
of its knowledge, any of the constitutional or statutory rules or regulations
applicable to the Issuer or its property.

Section 2.2. Representations by FHLBank. FHLBank represents and warrants to the
Issuer and the Bond Trustee as follows:

(a) Organization. FHLBank (1) is a federally chartered corporation duly
organized and validly existing under the laws of the United States of America
and is duly authorized to conduct business in the State of Kansas and (2) has
lawful power and authority to enter into, execute and deliver this Lease
Agreement and any other Transaction Documents required to be executed and
delivered by it in connection with the issuance of the Bonds and to carry out
its obligations hereunder and thereunder, and by all necessary corporate action
has been duly authorized to execute and deliver this Lease Agreement and other
required Transaction Documents, acting by and through its duly authorized
officers.

(b) No Defaults or Violations of Law. The execution and delivery of this Lease
Agreement and other Transaction Documents by FHLBank will not conflict with or
result in a breach of any of the terms of, or constitute a default under, any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which FHLBank is a party or by which it or any of its property is bound or its
articles of organization, operating agreement, or to the best of its knowledge,
any of the rules or regulations applicable to FHLBank or its property.

(c) Licenses, Permits and Approvals. FHLBank is duly authorized and has, or will
obtain, all necessary licenses and permits to occupy and operate its facilities
under the laws, rulings, regulations and ordinances of the State of Kansas and
the departments, agencies and political subdivisions thereof, and FHLBank has
obtained, or will obtain, all requisite approvals of federal, state, regional
and local governmental bodies relating to the acquisition, construction,
equipping and operation of its facilities. To the best of its knowledge,
FHLBank’s facilities are in all material respects in compliance with all
applicable federal, state and local zoning, subdivision, environmental,
pollution control and other laws, rules, regulations, codes and ordinances.

(d) Pending Litigation. No litigation, proceedings or investigations are pending
or, to the knowledge of FHLBank, threatened against FHLBank, except litigation
involving claims, the probable recoveries in which and the estimated costs and
expenses of defense of which, based upon the advice of litigation counsel to
FHLBank, will (1) be entirely within FHLBank’s applicable insurance policy
limits (subject to applicable deductibles) or are not in excess of the total of
the available reserves held under FHLBank’s applicable self-insurance program,
or (2) if adversely determined will not materially and adversely affect the
financial condition or operations of FHLBank. In addition, no litigation,
proceedings or investigations are pending or, to the knowledge of FHLBank,
threatened against FHLBank seeking to restrain, enjoin or in any way limit the
approval or issuance and delivery of the Bond Indenture, the Bonds, this Lease
Agreement or any other required Transaction Documents by the Issuer, or this
Lease Agreement or any other required Transaction Documents by FHLBank, or which
would in any manner challenge or adversely affect the corporate existence or
powers of FHLBank to enter into and carry out the transactions described in or
contemplated by or the execution, delivery, validity or performance by FHLBank
of the terms and provisions of this Lease Agreement or any other Transaction
Documents to which it is a party.

(e) Project. The Project is located wholly within the corporate limits of the
City of Topeka, Kansas and will comply with all presently applicable building
and zoning, health, environmental and safety ordinances and laws, and to the
best of its knowledge, without independent investigation, the Project will
comply with all other applicable laws, rules and regulations.

Section 2.3. Survival of Representations. All representations of the Issuer and
FHLBank contained in this Lease Agreement or in any certificate or other
instrument delivered by the Issuer and FHLBank pursuant to this Lease Agreement,
the Bond Indenture, or any other Transaction Document, or in connection with the
transactions contemplated thereby, shall survive the execution and delivery
thereof and the issuance, sale and delivery of the Bonds, as representations of
facts existing as of the date of execution and delivery of the instruments
containing such representations.

ARTICLE III
GRANT OF LEASEHOLD;
COMPLETION OF PROJECT

Section 3.1. Granting of Leasehold Estate. Concurrently with the issuance of the
Bonds, FHLBank has leased the Project to the Issuer pursuant to the Base Lease.
The Issuer hereby rents, subleases, and lets the Project to FHLBank, and FHLBank
hereby rents, subleases, and hires the Project from the Issuer, for the rentals
and upon and subject to the terms and conditions herein contained. The Project
consists of the real and personal property described in Schedule 1 of this Lease
Agreement.

Section 3.2. Lease Term. This Lease Agreement shall become effective upon its
delivery, and subject to sooner termination pursuant to the provisions of this
Lease Agreement, shall have an initial term commencing as of the date of this
Lease Agreement and terminating on December 31, 2027.

Section 3.3. Use of Proceeds. The proceeds of the Bonds shall be deposited with
the Bond Trustee and shall be administered, disbursed and applied for the
purposes and in the manner as provided in the Bond Indenture and this Lease
Agreement.

FHLBank agrees to comply with all of the provisions set forth in the Bond
Indenture applicable to it and to perform all obligations of FHLBank set out in
the Bond Indenture.

Section 3.4. Possession and Use of the Project.

(a) The Issuer covenants and agrees that, as long as no Event of Default under
this Lease Agreement shall have occurred, FHLBank shall have sole and exclusive
possession of the Project (subject to the Issuer’s right of access pursuant to
Section 6.11 hereof) and shall and may peaceably and quietly have, hold, and
enjoy the Project during the term of this Lease Agreement. The Issuer covenants
and agrees that it will not take any action, other than pursuant to Article VII
of this Lease Agreement, to prevent FHLBank from having quiet and peaceable
possession and enjoyment of the Project during the term of this Lease Agreement
and will, at the request and expense of FHLBank, defend FHLBank’s enjoyment and
possession thereof against all parties.

(b) Subject to the provisions of this Lease Agreement, FHLBank shall have the
right to use the Project for any lawful purpose allowed by law and contemplated
by the Act. FHLBank shall comply with all statutes, laws, ordinances, orders,
judgments, decrees, regulations, directions, and requirements of all federal,
state, local, and other governments or governmental authorities, now or
hereafter applicable to the Project or to any adjoining public ways, as to the
manner of use or the condition of the Project or of adjoining public ways.
FHLBank shall also comply with the mandatory requirements, rules, and
regulations of all insurers under the policies required to be carried under the
provisions of Article VI hereof. FHLBank shall pay all costs, expenses, claims,
fines, penalties, and damages that may in any manner arise out of, or be imposed
as a result of, the failure of FHLBank to comply with the provisions of this
Section. Notwithstanding any provision contained in this Section, however,
FHLBank shall have the right, with prior written notice to the Issuer, at its
own cost and expense, to contest or review, by legal or other appropriate
procedures, the validity or legality of any such governmental statute, law,
ordinance, order, judgment, decree, regulation, direction, or requirement, or
any such requirement, rule, or regulation of an insurer, and during such contest
or review FHLBank may refrain from complying therewith.

Section 3.5. Sublease by FHLBank.  FHLBank may rent and sublease all or portions
of the Project for use by others in the normal course of its business.  Any such
subleases entered into after the effective date of this Lease Agreement shall be
subject and subordinate in all respects to the provisions of this Lease
Agreement.  Nothing in this Lease Agreement shall allow the Issuer, its
successor or assigns, to disturb the rights of a sublessee to use the Project
under the terms and conditions as set forth in such sublessee’s sublease with
FHLBank.

Section 3.6. Subordination to Lender.  The Issuer acknowledges that FHLBank may
grant a mortgage (each, a “Mortgage”) on the Project to a lender (each, a
“Mortgagee”) during the term of this Lease Agreement.  The Issuer agrees that in
such case this Lease Agreement would be subject to and subordinate to any such
Mortgage and that the Mortgagee shall not be required to grant any rights of
nondisturbance with respect to this Lease Agreement.  Upon the request of
FHLBank, the Issuer shall provide any additional documentation evidencing such
subordination as required by the Mortgagee.

ARTICLE IV
PAYMENT PROVISIONS

Section 4.1. Lease Payments. FHLBank shall make the following payments as
rentals under this Lease Agreement (“Lease Payments”) and to provide for payment
of the interest on and principal of, and redemption premium, if any, on the
Bonds, directly to the Bond Trustee, for the account of the Issuer, for deposit
of immediately available monies in the Debt Service Fund, on the following
dates, and otherwise as set out below:

(a) Debt Service Fund—Interest: On or before 11:00 a.m. Topeka, Kansas time on
each Interest Payment Date on the Bonds, an amount which is not less than the
interest to become due on that Interest Payment Date; provided, however that
FHLBank may be entitled to certain credits on such payments as permitted under
Section 4.2 of this Lease Agreement.

(b) Debt Service Fund—Principal: On or before 11:00 a.m. Topeka, Kansas time on
each principal payment date on the Bonds, an amount which is not less than the
next installment of principal due on the Bonds on the next principal payment
date by maturity; provided, however, that FHLBank may be entitled to certain
credits on such payments as permitted under Section 4.2 of this Lease Agreement.

(c) Debt Service Fund—Redemption: On or before the Business Day required by this
Lease Agreement or the Bond Indenture, the amount required to redeem Bonds then
Outstanding if FHLBank exercises its right to redeem Bonds under any provision
of the Bond Indenture or if any Bonds are required to be redeemed under any
provision of the Bond Indenture.

Notwithstanding any schedule of payments set forth in this Lease Agreement,
FHLBank shall make payments and shall be liable therefore at the times and in
the amounts (including interest, principal, and redemption premium, if any)
equal to the amounts to be paid as interest, principal and redemption premium,
if any, whether at maturity or by optional or mandatory redemption upon all
Bonds from time to time Outstanding under the Bond Indenture.

Unpaid Lease Payments shall bear interest at the applicable rate of interest on
the Bonds. Any interest charged and collected on an unpaid Lease Payment shall
be deposited to the credit of the Debt Service Fund and applied to pay interest
on overdue amounts in accordance with the Bond Indenture.

Section 4.2. Credits on Lease Payments. Notwithstanding any provision contained
in this Lease Agreement or in the Bond Indenture to the contrary, in addition to
any credits resulting from the payment or prepayment of Lease Payments from
other sources:

(a) any moneys deposited by the Bond Trustee or FHLBank in the Debt Service Fund
as interest (including moneys received as accrued interest from the sale of the
Bonds and any initial deposit made from the proceeds of the sale of the Bonds)
shall be credited against the obligation of FHLBank to pay Lease Payments
corresponding to interest on the Bonds as the same becomes due;

(b) any moneys deposited by the Bond Trustee or FHLBank in the Debt Service Fund
as principal shall be credited against the obligation of FHLBank to pay Lease
Payments corresponding to principal of the Bonds as the same becomes due in the
order of maturity thereof, except that prepayments for purposes of making an
optional deposit into the Debt Service Fund for the redemption of Bonds shall be
applied to the maturities of the Bonds to be redeemed or purchased, delivered
and canceled from the proceeds of such optional deposit;

(c) the principal amount of Bonds and maturity purchased by FHLBank and
delivered to the Bond Trustee, or purchased by the Bond Trustee and canceled,
shall be credited against the obligation of FHLBank to pay Lease Payments
corresponding to principal of such Bonds so purchased; provided, however, that
deposit of a Bond of one maturity may not be credited against a payment which
would be used, in the normal course, to retire a Bond of another maturity; and

(d) the investment income accruing to the Debt Service Fund and the amount of
any moneys transferred by the Bond Trustee from any other fund held under the
Bond Indenture and deposited in the Debt Service Fund as interest or principal
shall be credited against the obligation of FHLBank to pay interest or
principal, as the case may be, as the same become due.

Section 4.3. Additional Payments. FHLBank shall make the following additional
payments to the following Persons:

(a) Issuer Fees. FHLBank shall pay to the Issuer upon demand, its reasonable
expenses, including attorneys’ fees, incurred by the Issuer in relation to the
Bonds and the transactions contemplated by this Lease Agreement, the Bond
Indenture and any of the Transaction Documents.

(b) Bond Trustee Fees and Professional Fees. FHLBank shall pay to the Bond
Trustee and any Paying Agent, registrars, counsel, accountants, engineers and
other Persons when due, all reasonable fees, charges and expenses of such
Persons for services rendered under the Bond Indenture and under any of the
Transaction Documents and expenses incurred in the performance of such services
under the Bond Indenture and any of the Transaction Documents for which such
Persons are entitled to payment or reimbursement.

(c) Advances By Bond Trustee. FHLBank shall pay to the Bond Trustee, the amount
of all advances of funds made by the Bond Trustee under the provisions of this
Lease Agreement or the Bond Indenture, with interest thereon at the prime rate
plus 2% announced from time to time by the Bond Trustee.

(d) Costs of Enforcement. In the event FHLBank defaults under any of the
provisions of this Lease Agreement, the Bond Indenture or any other Transaction
Document, and the Bond Trustee employs attorneys or incurs other fees, charges
and expenses for the collection of required payments or the enforcement of
performance or observance of any obligation or agreement on the part of FHLBank
contained in this Lease Agreement, FHLBank on demand therefor shall pay to the
Bond Trustee the reasonable fees of such attorneys and such other fees, charges
and expenses so incurred by the Bond Trustee. FHLBank also shall pay, and shall
indemnify the Issuer and the Bond Trustee from and against, all costs, claims,
liabilities, losses, expenses and charges, including reasonable counsel fees,
incurred for the collection of payments due or for the enforcement or
performance or observance of any covenant or agreement of FHLBank under this
Lease Agreement, the Bond Indenture or any other Transaction Document.

(e) Taxes and Assessments. FHLBank also covenants and agrees, at its expense, to
pay all taxes and assessments of any type or character charged to the Issuer or
to the Bond Trustee affecting the amount available to the Issuer or the Bond
Trustee from payments to be received hereunder or in any way arising due to the
transactions contemplated hereby (including property and other taxes and
assessments assessed or levied by any public agency or governmental Issuer of
whatsoever character having power to levy taxes or assessments) but excluding
any taxes based upon the capital and/or income of the Bond Trustee or any other
Person other than FHLBank; provided, however, that FHLBank shall have the right
to protest any such taxes or assessments and to require the Issuer or the Bond
Trustee, as the case may be, at FHLBank’s expense, to protest and contest any
such taxes or assessments assessed or levied upon them and that FHLBank shall,
upon receipt of the Issuer’s written consent, have the right to withhold payment
of any such taxes or assessments pending disposition of any such protest or
contest unless such withholding, protest, or contest would materially adversely
affect the rights or interests of the Issuer or the Bond Trustee.

(f) Payment of Expenses. FHLBank shall promptly pay to the Issuer: (i) all
expenses reasonably incurred by the Issuer hereunder and in connection with the
performance of its obligations under this Lease Agreement, the Base Lease, the
Indenture or any other Transaction Document, and (ii) all annual fees of the
Issuer or the Kansas Board of Tax Appeals related to any ad valorem tax
exemption being granted to the Project under K.S.A. §79-201a.

(g) Other Amounts Payable. FHLBank shall pay to the Person or Persons entitled
thereto, any other amounts which FHLBank has agreed to pay under this Lease
Agreement, the Bond Indenture, and any other Transaction Document.

Section 4.4. Prepayment of Lease Payments. FHLBank shall have and is granted the
option to prepay from time to time the amounts payable under this Lease
Agreement in sums sufficient to redeem or to pay or cause to be paid all or part
of the Bonds in accordance with the provisions of the Bond Indenture. Upon
written notice and direction by FHLBank to the Issuer to redeem Bonds subject to
optional redemption under the Bond Indenture, the Issuer shall forthwith take or
cause to be taken all steps (other than the payment of the money required for
such redemption) necessary under the applicable redemption provisions of the
Bond Indenture to effect redemption of all or part of the then Outstanding
Bonds, as may be specified by FHLBank, on the date established for such
redemption. Whenever any Bonds shall have been called for optional redemption
under any provision of the Bond Indenture, FHLBank shall deposit with the Bond
Trustee moneys in such amounts required and at such times to redeem such Bonds,
including the principal, redemption premium, if any, and accrued interest
thereon to the redemption date. FHLBank further agrees that in the event the
payment of principal of and interest on the Bonds is accelerated upon the
occurrence of an Event of Default under the Bond Indenture, all Lease Payments
payable for the remainder of the term of this Lease Agreement shall be
accelerated and prepayment shall be made hereunder in such amounts. Any such
prepayments shall be deposited in the Debt Service Fund, and applied by the Bond
Trustee in accordance with the provisions of the Bond Indenture. FHLBank may
also prepay all or any portion of the Lease Payments by providing for the
payment of all or any portion of the Bonds in accordance with Article X of the
Bond Indenture.

Section 4.5. Obligations Absolute and Unconditional. The obligations of FHLBank
under this Lease Agreement are absolute and unconditional. FHLBank shall pay all
Lease Payments and other payments due under this Lease Agreement and perform its
obligations, covenants and agreements under this Lease Agreement, without notice
or demand, and without abatement, deduction, set-off, counterclaim, recoupment,
discrimination or defense or any right of termination or cancellation arising
from any circumstances whatsoever, and regardless of the invalidity of any
portion of this Lease Agreement, and, to the extent permitted by law, FHLBank
waives the provisions of any statute or other law now or hereafter in effect
contrary to any of its obligations, covenants or agreements under this Lease
Agreement or which releases or purports to release FHLBank therefrom. Nothing in
this Lease Agreement shall be construed as a waiver by FHLBank of any rights or
claims FHLBank may have against the Issuer under this Lease Agreement or
otherwise, but any recovery upon such rights or claims shall be had from the
Issuer separately, it being the intent of this Lease Agreement that FHLBank
shall be unconditionally and absolutely obligated to perform fully all of its
obligations, agreements and covenants under this Lease Agreement for the benefit
of the owners of the Bonds.

Section 4.6. Assignment of Issuer’s Rights. Under the Bond Indenture, the Issuer
has pledged, assigned, transferred in trust and granted a security interest to
the Bond Trustee in all of the Issuer’s rights, title and interest under this
Lease Agreement accruing to or vested in the Issuer (except for the Issuer’s
rights to payment of its fees and expenses and the Issuer’s right to
indemnification in certain circumstances and as otherwise expressly set forth in
this Lease Agreement) as security for the Bonds, and such rights, title and
interest may be exercised, protected and enforced for or on behalf of the owners
of the Bonds in conformity with this Lease Agreement, the Bond Indenture and the
other Transaction Documents. The Bond Trustee is hereby given the right to
enforce, as assignee of the Issuer, the performance of the obligations of
FHLBank under this Lease Agreement, and FHLBank hereby consents to the same and
agrees that the Bond Trustee may enforce such rights as provided in this Lease
Agreement and in the Bond Indenture and the other Transaction Documents. This
Lease Agreement recognizes that the Bond Trustee is a third party
creditor-beneficiary of this Lease Agreement.

ARTICLE V
TAXES AND UTILITIES

Section 5.1. Taxes, Assessments and Other Governmental Charges.

(a) Subject to subsection (b) of this Section, FHLBank shall promptly pay and
discharge, as the same become due, all taxes and assessments, general and
special, and other governmental charges of any kind whatsoever that may be
lawfully taxed, charged, levied, assessed or imposed upon or against the
Project, or any part thereof or interest therein (including the leasehold estate
of FHLBank therein) or any buildings, improvements, machinery and equipment at
any time installed thereon by FHLBank, or the income therefrom or Lease Payments
and other amounts payable under this Lease Agreement, including any new taxes
and assessments not of the kind enumerated above to the extent that the same are
lawfully made, levied or assessed in lieu of or in addition to taxes or
assessments now customarily levied against real or personal property, and
further including all utility charges, assessments and other general
governmental charges and impositions whatsoever, foreseen or unforeseen, which
if not paid when due would materially impair the security of the Bonds or
materially encumber the Issuer’s leasehold interest in the Project; provided
that with respect to any special assessments or other governmental charges that
are lawfully levied and assessed which may be paid in installments, FHLBank
shall be obligated to pay only such installments thereof as become due and
payable during the Lease Term.

(b) FHLBank shall have the right, in its own name or in the Issuer’s name, to
contest the validity or amount of any tax, assessment or other governmental
charge which FHLBank is required to bear, pay and discharge pursuant to the
terms of this Article by appropriate legal proceedings instituted before the
tax, assessment or other governmental charge complained of becomes delinquent if
and provided (1) FHLBank, before instituting any such contest, gives the Issuer
and the Trustee written notice of its intention so to do, (2) FHLBank diligently
prosecutes any such contest, at all times effectively stays or prevents any
official or judicial sale therefor, under execution or otherwise, and
(3) FHLBank promptly pays any final judgment enforcing the tax, assessment or
other governmental charge so contested and thereafter promptly procures record
release or satisfaction thereof. The Issuer agrees to cooperate fully with
FHLBank in connection with any and all administrative or judicial proceedings
related to any tax, assessment or other governmental charge, subject to payment
of any costs incurred by the Issuer. FHLBank shall hold the Issuer and the
Trustee whole and harmless from any costs and expenses, including attorney fees
and expenses, the Issuer may incur related to any of the above.

Section 5.2. Utilities. All utilities and utility services used by FHLBank in,
on or about the Project shall be paid for by FHLBank and shall be contracted for
by FHLBank in FHLBank’s own name, and FHLBank shall, at its sole cost and
expense, procure any and all permits, licenses or authorizations necessary in
connection therewith.

Section 5.3. Ad Valorem Taxes. The Issuer and FHLBank acknowledge that under the
existing provisions of K.S.A. §79-201a, as amended, the property purchased,
acquired, constructed, reconstructed, improved, equipped, furnished, repaired,
enlarged or remodeled with the proceeds of the Bonds is entitled to exemption
from general ad valorem and property taxes (other than special assessments
levied on account of special benefits) on real and personal property, other than
inventory for a period of ten (10) calendar years after the calendar year in
which the Bonds are issued, provided proper application is made therefor. The
Issuer covenants that it will not voluntarily take any action which may be
reasonably construed as tending to cause or induce the levy or assessment of
such ad valorem or property taxes on the Project so long as any of the Bonds are
Outstanding and unpaid or for said ten (10) year period, whichever shall be the
shorter time, and at FHLBank’s request, fully cooperate with FHLBank in all
reasonable ways to prevent any such levy or assessment. The Issuer shall prepare
for execution by FHLBank and FHLBank shall timely file the Application for
Exemption to effectuate the property tax exemption described in K.S.A. §79-201a
and FHLBank agrees to fully cooperate with the Issuer in connection with such
Application for Exemption. FHLBank agrees to pay any such levies or assessments
that are lawful on the Project.

Section 5.4. Payment in Lieu of Taxes. FHLBank agrees that, during each year the
Project is exempt from ad valorem taxes by reason thereof, FHLBank will make a
payment in lieu of taxes in the amount of $44,436.00 on or before each
December 20, commencing December 20, 2018.

Section 5.5. Kansas Retailers’ Sales Tax. The parties have entered into this
Lease Agreement in contemplation that, under the existing provisions of K.S.A.
§79-3606(d) and other applicable laws, sales of tangible personal property or
services purchased in connection with acquisition, purchase, construction,
improving, equipping or remodeling of the Project are entitled to exemption from
the tax imposed by the Kansas Retailers’ Sales Tax Act. The parties agree that
the Issuer shall, upon the request of and with FHLBank’s assistance, promptly
obtain from the State and furnish to the contractors and suppliers an exemption
certificate for the acquisition, purchase, construction, improving, equipping or
remodeling of the Project. FHLBank covenants that said exemption shall be used
only in connection with the purchase of tangible personal property or services
becoming a part of the Project.

ARTICLE VI
GENERAL COVENANTS AND PROVISIONS

Section 6.1. Corporate Existence. Except as otherwise expressly provided in this
Lease Agreement, FHLBank shall (1) preserve and keep in full force and effect
its corporate or other separate legal existence, (2) remain qualified to do
business and conduct its affairs in each jurisdiction where ownership of its
property or the conduct of its business or affairs requires such qualification,
and (3) maintain its status as a federally chartered corporation.

Section 6.2. Maintenance and Use of Property. FHLBank shall cause the Project
and all of its property used or useful in the conduct of its business and
operations to be maintained, preserved and kept in good repair and working order
and condition and in as safe condition as its operations will permit and will
make all repairs, renewals, replacements and improvements thereof necessary for
the efficient and advantageous conduct of its business and operations. Nothing
in this Section shall obligate FHLBank to preserve, repair, renew or replace any
element or unit of the Project or any of its property no longer used or no
longer useful in the conduct of its business, or prevent FHLBank from
discontinuing the operation of any element or unit of the Project or any of its
property or from removing or demolishing any building or buildings, if in its
judgment (evidenced, in the case of such a cessation other than in the ordinary
course of business, by a determination by its governing board) such
discontinuance is desirable in the conduct of its business and not
disadvantageous in any material respect to the owners of the Bonds. FHLBank may
make additions, alterations and changes to the Project or its property so long
as such additions, alterations and changes are made in compliance with the
provisions of this Lease Agreement and will not result in a violation of the
provisions of this Lease Agreement, and FHLBank may dispose of any property as
permitted by this Lease Agreement.

The duly authorized agents of the Bond Trustee, as assignee of the Issuer, and
the Bond Trustee’s attorneys and agents, shall have the right at all reasonable
times and with prior written notice to FHLBank to enter the property of FHLBank,
or any parts thereof, for the purpose of inspecting the property of FHLBank to
insure compliance with this Section; provided that such parties shall coordinate
with FHLBank and any sublessee/operator of the Project to ensure that such entry
upon and inspection of the property does not disturb the operations of the
Project.

Section 6.3. Compliance With Laws and Regulations. FHLBank shall conduct its
affairs and carry on its business and operations in such manner as to comply
with any and all applicable laws of the United States of America and the several
states thereof and to observe and conform to all valid orders, regulations or
requirements of any governmental Issuer applicable to the conduct of its
business and operations and the ownership of its property; provided, however,
that nothing contained in this Lease Agreement shall require FHLBank to comply
with, observe and conform to any such law, order, regulation or requirement of
any governmental Issuer so long as the validity thereof shall be contested by
FHLBank in good faith by appropriate proceedings, provided that FHLBank shall
have set aside on its books adequate reserves with respect to such contest and
such contest shall not materially impair the ability of FHLBank to meet its
obligations under this Lease Agreement.

Section 6.4. Payment of Taxes and Other Charges. FHLBank shall pay or cause to
be paid as they become due and payable all taxes, assessments and other
governmental charges lawfully levied or assessed or imposed upon FHLBank or its
property or any part thereof or upon any income therefrom; provided, however,
that FHLBank shall not be required to pay and discharge or cause to be paid and
discharged any such tax, assessment or governmental charge to the extent that
the amount, applicability or validity thereof shall currently be contested in
good faith by appropriate proceedings and FHLBank shall have established and
shall maintain adequate reserves on its books for the payment of the same.

Section 6.5. Licenses and Permits. FHLBank shall procure and maintain all
licenses and permits necessary or desirable in the operation of its business and
affairs and will maintain accreditation of its facilities by the appropriate
accrediting body and will use its best efforts to maintain the status of its
facilities (other than those not currently having such status) as a provider of
services eligible for payment or reimbursement under those third-party payment
programs which the governing board of FHLBank determines are appropriate;
provided, however, that FHLBank shall not be required to procure or maintain in
effect any right, license or accreditation that the governing board of FHLBank
shall have determined in good faith, is not in the best interests of FHLBank and
is no longer desirable in the conduct of its business and that lack of such
compliance will not materially impair the ability of FHLBank to pay or perform
its obligations under this Lease Agreement.

Section 6.6. Insurance. FHLBank shall maintain, or cause to be maintained at its
sole cost and expense, insurance with respect to its property, the operation
thereof and its business against such casualties, contingencies and risks (which
may include but is not limited to builder’s risk, property and casualty,
worker’s compensation, general liability and employee dishonesty, as appropriate
in the determination of FHLBank) and in amounts not less than is customary and
adequate in the case of organizations engaged in the same or similar activities
and similarly situated and as is adequate to protect its property and
operations. FHLBank shall annually review the insurance it maintains pursuant
hereto as to whether such insurance is customary and adequate. FHLBank’s
property insurance policy and/or builder’s risk policy with respect to the
Project, as appropriate, shall name the Issuer and the Bond Trustee as a loss
payee thereunder. FHLBank’s general liability policy shall name each of the
Issuer and the Bond Trustee as an additional insured.

All such insurance shall be maintained with responsible insurance carriers. Each
policy or other contract for such insurance under which the Issuer or Trustee is
named an additional insured or loss payee shall contain an agreement by the
insurer that, notwithstanding any right of cancellation reserved to such
insurer, such policy or contract shall continue in force for at least ten
(10) days after written notice of cancellation to FHLBank, the Bond Trustee, and
the Issuer.

FHLBank shall deposit with the Bond Trustee and Issuer, at the closing of the
Bonds, and annually promptly following the renewal of FHLBank’s insurance
policies, a certificate or certificates of the respective insurers stating that
such insurance is in force and effect. In lieu of separate policies, FHLBank may
maintain a single policy, blanket or umbrella policies, or a combination
thereof, in which event FHLBank shall deposit with the Bond Trustee a
certificate or certificates of the respective insurers as to the amount of
coverage in force upon the property of FHLBank.

Section 6.7. Indemnity. FHLBank shall pay and indemnify and save the Issuer and
the Bond Trustee and their respective Commissioners, directors, officers,
employees and agents harmless from and against all loss, liability, damage or
expense arising out of the issuance of the Bonds and the execution of this Lease
Agreement and the other Transaction Documents, including, but not limited to,
claims for loss or damage to any property or injury to or death of any person,
asserted by or on behalf of any person, firm, corporation or governmental Issuer
arising out of or in any way connected with any property of FHLBank, or the
conditions, occupancy, use, possession, conduct or management of, or any work
done in or about such property including without limitation environmental
contamination and the clean-up thereof. FHLBank shall also pay and indemnify and
save the Issuer and the Bond Trustee and their respective Commissioners,
directors, officers, employees and agents harmless of, from and against, all
costs, reasonable counsel fees, expenses and liabilities incurred by them or by
FHLBank in any action or proceeding brought by reason of any such claim, demand,
expense, penalty, fine or tax arising out of the issuance of the Bonds. If any
action or proceeding is brought against the Issuer or the Bond Trustee or their
respective Commissioners, directors, officers, employees or agents by reason of
any such claim or demand, FHLBank, upon notice from the Issuer or the Bond
Trustee, covenants to resist and defend such action or proceeding on demand of
the Issuer or the Bond Trustee or their respective Commissioner, directors,
officers, employees or agents. Notwithstanding the foregoing, neither the Issuer
nor the Bond Trustee nor their respective Commissioners, directors, officers,
employees or agents shall be indemnified against loss, liability damage or
expense for damage caused by their own negligent, willful and malicious acts or
omissions or negligent, willful and malicious acts or omissions of their own
Commissioners, directors, officers, employees or agents. FHLBank shall also pay
and indemnify the Issuer and the Bond Trustee from and against, all costs,
expenses and charges, including reasonable counsel fees, incurred after default
of FHLBank in enforcing any covenant or agreement of FHLBank contained in this
Lease Agreement, the Bond Indenture or the other Transaction Documents.

Bank will indemnify, defend and hold harmless the Issuer and the Bond Trustee,
and their respective members, officers, directors, employees, agents and
shareholders from and against any and all actions, claims, demands, losses,
damages, fines, penalties, interest charges, liabilities, judgments and costs of
every kind, including (a) those arising under any Hazardous Materials Laws,
(b) any loss in value of the Project, (c) all foreseeable consequential damages,
(d) the costs of any required or necessary repair, cleanup or detoxification of
the Project, and the preparation and implementation of any closure, remedial or
other required plans, and (e) all reasonable costs and expenses incurred by the
Issuer or the Bond Trustee, or their respective members, officers, directors,
employees, agents and shareholders:



  1.   for, with respect to, or as a direct or indirect result of (i) the
presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release from, the Project of any Hazardous Material, regardless of
whether or not caused by, or within the control of, FHLBank or any predecessor
in title or any employees, agents, contractors or subcontractors of FHLBank, or
any third persons at any time, occupying or present on or otherwise affecting
the Project; or (ii) the transport, treatment, storage or disposal of Hazardous
Materials to or at any location by FHLBank or by any other party directly or
indirectly affiliated with it, or at the direction or on behalf of any of them;



  2.   arising out of or related to any breach of Bank’s obligations or
warranties under, or any inaccuracy or incompleteness of the representations
made in, this Section 6.7, regardless of whether any of such actions or
circumstances were or will be in compliance with applicable laws, regulations,
codes or ordinances; or



  3.   arising out of the enforcement or attempted enforcement of the indemnity,
defense and save harmless covenants contained in this Section 6.7.

For purposes of this Section 6.7 the following terms will have the definitions
below:



  1.   The phrase “Hazardous Material” will mean and include any oil, flammable
explosives, radioactive materials, asbestos in any form, underground fuel tanks,
hazardous, toxic or dangerous waste, chemical, substance or related material,
urea formaldehyde foam insulation, polychlorinated biphenyls, or radon gas
including substances defined as such in (or for purposes of) or which may give
rise to liability under any Hazardous Materials Laws.



  2.   The phrase “Hazardous Materials Laws” will mean and include (i) the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, 42 U.S.C. Section 9601, et. seq.; (ii) the Hazardous Materials
Transportation Act, as amended 49 U.S.C. Section 1801, et. seq.; (iii) the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901, et
seq.; (iv) the Clean Water Act, 33 U.S.C. Sections 466, et seq.; (v) the Safe
Drinking Water Act, 14 U.S.C. Sections 1401-1450; (vi) the Toxic Substances
Control Act, 15 U.S.C. Sections 2601-2629; and all regulations issued pursuant
thereto and any so-called “Superfund” or “Superlien” law, or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material, as
now or at any time hereafter in effect.

Section 6.8. Assignment by FHLBank. FHLBank shall not assign this Lease
Agreement and the other Transaction Documents, as a whole or in part, without
the prior written consent of the Issuer and the Bondowner, unless the following
conditions are met:

(a) No assignment shall relieve FHLBank from primary liability for any of its
obligations under this Lease Agreement, and in the event of any such assignment,
FHLBank shall continue to remain primarily liable for payment of the amounts
specified in this Lease Agreement and the performance and observance of the
other agreements to be performed and observed by FHLBank under this Lease
Agreement to the same extent as though no assignment had been made.

(b) The assignee shall assume the obligations of FHLBank under this Lease
Agreement and the other Transaction Documents, to the extent of the interest
assigned.

(c) If there remains unpaid any Bond which bears interest that is not includable
in gross income under the Internal Revenue Code, the Bond Trustee and the Issuer
shall have received an Opinion of Bond Counsel, in form and substance
satisfactory to the Bond Trustee and the Issuer, to the effect that under then
existing law the consummation of such assignment, whether or not contemplated on
any date of the delivery of such Bond, would not cause the interest payable on
such Bond to become includable in gross income under the Internal Revenue Code.

(d) FHLBank shall, prior to the effective date of such assignment furnish or
cause to be furnished to the Issuer and the Bond Trustee a true and complete
copy of each assignment and assumption of obligations.

(e) The Issuer and FHLBank acknowledge and agree that at some point during or
following construction of the Project FHLBank may convey the Project.
Notwithstanding any other provision of this Section 6.8 or other provision in
this Lease Agreement, the sole requirement of FHLBank with respect to such
conveyance is to provide notice of such event within sixty (60) days thereafter
to the Issuer. If FHLBank furnishes to the Issuer and Bond Trustee a true and
complete copy of an assignment and assumption of obligations between FHLBank and
such transferee, FHLBank shall be relieved of all obligations under this Lease
Agreement and other Transaction Documents.

If subsection (a) through (e) above are not applicable, and FHLBank is required
to obtain prior written consent of the Issuer, upon Issuer’s consent and receipt
by the Issuer and the Bond Trustee of a true and complete copy of an assignment
and assumption of obligations between FHLBank and such transferee, FHLBank shall
be relieved of all obligations under this Lease Agreement and the other
Transaction Documents.

Section 6.9. Damage, Destruction and Condemnation.

In the event of damage to or destruction of the Project, or any portion thereof,
resulting from fire or other casualty, or in the event the Project, or any
portion thereof, is condemned or taken for any public or quasi-public use or
title thereto is found to be deficient, the Net Proceeds of such insurance,
condemnation or taking shall (i) if such Net Proceeds do not exceed $10,000 and
no Event of Default then exists under this Lease Agreement, the Bond Indenture
or any other Transaction Document, be paid directly to FHLBank, or
(ii) otherwise, be paid directly to the Bond Trustee. In the event such Net
Proceeds exceed $10,000 FHLBank agrees to promptly notify the Issuer and the
Bond Trustee of such event.

If the Net Proceeds are paid to FHLBank, FHLBank agrees that, to the extent
permitted by law, it will forthwith replace, repair, reconstruct or restore the
Project to substantially the same or an improved condition or utility value as
existed prior to the event affecting the Project and will to the extent
necessary apply the Net Proceeds received by FHLBank to the payment or
reimbursement of the costs of such replacement, repair, reconstruction or
restoration. Any remaining balance not required for said purpose shall be paid
to the Bond Trustee for deposit in the Debt Service Fund to be used to pay the
next successive principal payments on the Bonds as they become due or redeem
Bonds on the earliest permissible date.

If the Net Proceeds are paid directly to the Bond Trustee, FHLBank shall, within
90 days after the Net Proceeds are deposited with the Bond Trustee, elect in an
Officer’s Certificate delivered to the Bond Trustee one of the following two
options:

(a) Option A — Replacement, Repair, Reconstruction or Restoration. FHLBank may
elect to use all or part of such Net Proceeds to replace, repair, reconstruct or
restore the Project, or portion thereof. In such event FHLBank shall proceed
forthwith to replace, repair, reconstruct or restore the Project to
substantially the same condition or utility value as existed prior to the event
affecting the Project and will apply the Net Proceeds received by FHLBank from
the Bond Trustee to the payment or reimbursement of the costs of such
replacement, repair, reconstruction or restoration. So long as FHLBank is not in
default under this Lease Agreement, any such Net Proceeds received by the Bond
Trustee shall be deposited in a separate account to be established in the
Project Fund and FHLBank shall have the right to receive such Net Proceeds from
the Bond Trustee from time to time upon the receipt by the Bond Trustee of
written requests of FHLBank in substantially the form of Exhibit C to the Bond
Indenture, and subject to the provisions, of Section 403 of the Bond Indenture.

(b) Option B — Prepayment of Bonds. FHLBank may elect to have all or part of
such Net Proceeds applied to the prepayment of the Bonds; provided that
FHLBank’s Officer’s Certificate delivered to the Bond Trustee states that the
property damaged or destroyed or the property condemned or the property interest
lost because of a title defect, as the case may be, was not essential to the use
of the Project as a complete and operational facility. In such event FHLBank
shall, in the Officer’s Certificate delivered to the Bond Trustee, direct the
Bond Trustee to deposit such Net Proceeds or a specified portion thereof, when
and as received, in the Debt Service Fund to be used to pay the next successive
principal payments on the Bonds as they become due or to redeem Bonds on the
earliest permissible date. If only part of such Net Proceeds is applied to the
prepayment of the Bonds, then the remaining part of such Net Proceeds shall be
applied as provided under Option A above.

Section 6.10. Financial Statements and Other Information. FHLBank shall keep
proper books of record and account, in which full and correct entries shall be
made of all dealings or transactions of or in relation to the properties,
business and affairs of FHLBank in accordance with generally accepted accounting
principles.

Section 6.11. Access to the Project and Inspection; Operation of the Project.
The duly authorized agents of the Issuer and the Bond Trustee shall have the
right, at all reasonable times upon the furnishing of reasonable written notice
under the circumstances, to enter upon the Project and to examine and inspect
the Project; provided that such parties shall coordinate with FHLBank and any
sublessee/operator of the Project to ensure that such entry upon and inspection
of the property does not disturb the operations of the Project. FHLBank will
execute, acknowledge and deliver all such further documents and do all such
other acts and things as may be necessary to grant to the Issuer and the Bond
Trustee such right of entry. The duly authorized agents of the Issuer and the
Bond Trustee shall also be permitted, at all reasonable times upon reasonable
notice under the circumstances, to examine the books and records of FHLBank with
respect to the Project and the obligations of FHLBank hereunder.

Section 6.12. Depreciation and Investment Tax Credit. The Issuer agrees that any
depreciation or investment tax credit with respect to the Project or any part
thereof shall be made available to FHLBank, and the Issuer will fully cooperate
with FHLBank in any effort by FHLBank to avail itself of any such depreciation
or investment tax credit.

ARTICLE VII
DEFAULT AND REMEDIES

Section 7.1. Events of Default. The term “Event of Default,” wherever used in
this Lease Agreement, means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a) default in the payment of any Lease Payment or Additional Payment within
five (5) days following when due and payable; or

(b) default in the performance, or breach, of any covenant or agreement of
FHLBank in this Lease Agreement (other than a covenant or agreement a default in
the performance or breach of which is specifically dealt with elsewhere in this
Section), and continuance of such default or breach for a period of 60 days
after there has been given to FHLBank by the Issuer or the Bond Trustee or to
FHLBank and the Bond Trustee by the owners of at least 10% in principal amount
of the Bonds Outstanding, a written notice specifying such default or breach and
requiring it to be remedied; provided, that if such default cannot be fully
remedied within such 60-day period, but can reasonably be expected to be fully
remedied, such default shall not constitute an Event of Default if FHLBank shall
immediately upon receipt of such notice commence the curing of such default and
shall thereafter prosecute and complete the same with due diligence and
dispatch; or

(c) any representation or warranty made by FHLBank in this Lease Agreement or in
any other Transaction Documents or in any written statement or certificate
furnished to the Issuer or the Bond Trustee or the purchaser of any Bond in
connection with the sale of any Bond or furnished by FHLBank pursuant to this
Lease Agreement proves untrue in any material respect as of the date of the
issuance or making thereof and shall not be corrected or brought into compliance
within 60 days after there has been given to FHLBank by the Issuer, the Bond
Trustee or to FHLBank and the Bond Trustee by the owners of at least 10% in
principal amount of the Bonds Outstanding, a written notice specifying such
default or breach and requiring it to be remedied; provided, that if such
default cannot be fully remedied within such 60-day period, but can reasonably
be expected to be fully remedied, such default shall not constitute an Event of
Default if FHLBank shall immediately upon receipt of such notice commence the
curing of such default and shall thereafter prosecute and complete the same with
due diligence and dispatch; or

(d) the entry of a decree or order by a court having jurisdiction in the
premises for relief in respect of FHLBank, or adjudging FHLBank a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
adjustment or composition of or in respect of FHLBank under the United States
Bankruptcy Code or any other applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, Bond Trustee, sequestrator (or other
similar official) of or for FHLBank or any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order remains unstayed and in effect for a period of 60
consecutive days; or

(e) the commencement by FHLBank of a voluntary case, or the institution by it of
proceedings to be adjudicated a bankrupt or insolvent, or the consent by it to
the institution of bankruptcy or insolvency proceedings against it, or the
filing by it of a petition or answer or consent seeking reorganization,
arrangement or relief under the United States Bankruptcy Code or any other
applicable federal or state law, or the consent or acquiescence by it to the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, Bond Trustee, sequestrator (or other
similar official) of FHLBank or any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability or its failure to pay its debts generally as they
become due, or the taking of corporate action by FHLBank in furtherance of any
such action; or

(f) the occurrence and continuance of any “Event of Default” specified in the
Bond Indenture that has not been waived.

Promptly after any officer of FHLBank may reasonably be deemed to have knowledge
of a default hereunder, FHLBank will deliver to the Bond Trustee a written
notice specifying the nature and period of existence thereof and the action
FHLBank is taking and proposes to take with respect thereto.

Section 7.2. Acceleration of Maturity; Rescission and Annulment. Subject to the
provisions of Section 4.2 hereof, if an Event of Default under this Lease
Agreement occurs and is continuing, the Bond Trustee, as assignee of the Issuer,
may, and if requested by the owners of not less than 25% in principal amount of
the Bonds Outstanding shall, by written notice to FHLBank and the Issuer,
declare all Lease Payments to be due and payable, and upon any such declaration
such Lease Payments shall become immediately due and payable.

At any time after such a declaration of acceleration has been made, but before
any judgment or decree for payment of money due on the Lease has been obtained
by the Bond Trustee as hereinafter in this Article provided, the Bond Trustee
may, by written notice to FHLBank, rescind and annul such declaration and its
consequences if

(a) FHLBank has deposited with the Bond Trustee a sum sufficient to pay

(1) all overdue Lease Payments,

(2) interest upon overdue Lease Payments at the rate or rates prescribed
therefor in this Lease Agreement,

(3) all sums paid or advanced by the Bond Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Issuer and the Bond
Trustee, its agents and counsel; and

(b) all events of default, other than the non-payment of the Lease Payments
which have become due solely by such declaration of acceleration, have been
cured or have been waived as provided in Section 7.7 of this Lease Agreement.

No such rescission and annulment shall affect any subsequent default or impair
any right consequent thereon.

Section 7.3. Exercise of Remedies by the Bond Trustee. Upon the occurrence and
continuance of any Event of Default under this Lease Agreement, unless the same
is waived as provided in this Lease Agreement, the Bond Trustee, as assignee of
the Issuer, shall have the following rights and remedies, in addition to any
other rights and remedies provided under this Lease Agreement or by law:

(a) Right to Bring Suit, Etc. The Bond Trustee may pursue any available remedy
at law or in equity by suit, action, mandamus or other proceeding to enforce the
payment of the Lease Payments including interest on overdue Lease Payments, and
any other sums due under this Lease Agreement, to realize on or to foreclose any
of its interests or liens under this Lease Agreement, to enforce and compel the
performance of the duties and obligations of FHLBank as set forth in this Lease
Agreement and to enforce or preserve any other rights or interests of the Bond
Trustee under this Lease Agreement existing at law or in equity.

(b) Exercise of Remedies at Direction of Bondowners. If requested in writing to
do so by the owners of not less than 25% in principal amount of Bonds
Outstanding and if indemnified as provided in Section 802(e) of the Bond
Indenture, the Bond Trustee shall be obligated to exercise such one or more of
the rights and remedies conferred by this Article as the Bond Trustee shall deem
most expedient in the interests of the bondowners.

(c) Termination. The Issuer or the Bond Trustee may, by notice to FHLBank given
at any time thereafter while FHLBank is in default in the payment of Lease
Payments or in the performance of any other obligation under this Lease
Agreement, elect to terminate this Lease Agreement upon no less than 60 days,
and if all defaults shall not have then been cured, on the date so specified,
this Lease Agreement shall thereupon be terminated. The Bond Trustee may take
whatever action at law or in equity which may appear necessary or desirable to
collect Lease Payments then due and thereafter to become due, or to enforce
performance and observance of any obligation, agreement or covenant of FHLBank
under this Lease Agreement.

Section 7.4. Application of Moneys Collected. Any moneys collected by the Bond
Trustee pursuant to this Article (after the deductions for payment of costs and
expenses of proceedings resulting in the collection of such moneys) together
with any other sums then held by the Bond Trustee as part of the Trust Estate,
shall be applied as provided in Article VII of the Bond Indenture and, in case
of the distribution of such money on account of principal (or premium, if any)
or interest on the Bonds, shall be credited against amounts due on the Lease.

Section 7.5. Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Bond Trustee is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 7.6. Delay or Omission Not Waiver. No delay or omission of the Bond
Trustee to exercise any right or remedy accruing upon an Event of Default shall
impair any such right or remedy or constitute a waiver of any such event of
default or an acquiescence therein. Every right and remedy given by this Article
or by law to the Bond Trustee or to the Bondholders may be exercised from time
to time and as often as may be deemed expedient by the Bond Trustee.

Section 7.7. Waiver of Past Defaults. Before any judgment or decree for payment
of money due has been obtained by the Bond Trustee as provided in this Article,
the Owners of a majority in principal amount of the Bonds Outstanding may, by
written notice delivered to the Bond Trustee and FHLBank, on behalf of the
Owners of all the Bonds waive any past default hereunder and its consequences,
except a default:

(a) in the payment of the principal of (or premium, if any) or interest on any
Bond, or

(b) in respect of a covenant or provision hereof which under Article VIII cannot
be modified or amended without the consent of the owner of each Outstanding Bond
affected.

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Lease Agreement; but no such waiver shall extend to or affect any
subsequent or other default or impair any right or remedy consequent thereon.

Section 7.8. Advances by Bond Trustee. If FHLBank fails to make any payment or
perform any of its covenants in this Lease Agreement, the Bond Trustee may, at
any time and from time to time, use and apply any moneys held by it under the
Bond Indenture, or make advances, to effect payment or performance of any such
covenant on behalf of FHLBank. All moneys so used or advanced by the Bond
Trustee, together with interest at the Bond Trustee’s announced prime rate plus
2% per annum, shall be repaid by FHLBank upon demand and such advances shall be
secured under the Bond Indenture prior to the Bonds. For the repayment of all
such advances the Bond Trustee shall have the right to use and apply any moneys
at any time held by it under the Bond Indenture but no such use of moneys or
advance shall relieve FHLBank from any default hereunder.

ARTICLE VIII
SUPPLEMENTAL LEASE AGREEMENTS

Section 8.1. Supplemental Lease Agreements without Consent of Bondowners.
Without the consent of the Owners of any Bonds, but with the consent of the
Issuer and FHLBank may from time to time enter into one or more Supplemental
Lease Agreements, in form satisfactory to the Bond Trustee, for any of the
following purposes:

(a) to correct or amplify the description of any property of FHLBank at any time
subject to this Lease Agreement, or to subject to this Lease Agreement
additional property or to more precisely identify any project financed or
refinanced out of the proceeds of any Bonds, or to substitute or add additional
property thereto; or

(b) to add to the conditions, limitations and restrictions on the authorized
amount, terms or purposes of the Lease, as herein set forth, additional
conditions, limitations and restrictions thereafter to be observed; or

(c) to evidence the succession of another entity to FHLBank and the assumption
by any such successor of the covenants of FHLBank herein contained; or

(d) to add to the covenants of FHLBank or to the rights, powers and remedies of
the Bond Trustee for the benefit of the Owners of all of the Bonds or to
surrender any right or power herein conferred upon FHLBank; or

(e) to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein or to make any other
provisions, with respect to matters or questions arising under this Lease
Agreement, which shall not be inconsistent with the provisions of this Lease
Agreement, provided such action shall not adversely affect the interests of the
Owners of the Bonds.

Section 8.2. Supplemental Lease Agreements with Consent of Bondowners. With the
consent of the Owners of not less than a majority in principal amount of the
Bonds then Outstanding affected by such Supplemental Lease Agreement, the Issuer
and FHLBank may enter into Supplemental Lease Agreements, acceptable to the Bond
Trustee, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Lease Agreement or of modifying in
any manner the rights of the Bond Trustee and the Owners of the Bonds under this
Lease Agreement; provided, however, that no such Supplemental Lease Agreement
shall, without the consent of the owner of each Outstanding Bond affected
thereby,

(a) change the due date of any Lease Payments or reduce the amount thereof, or
change any place of payment where, or the coin or currency in which, the Lease
Payments are payable, or impair the right to institute suit for the enforcement
of any such payment on or after the due date thereof; or

(b) reduce the percentage in principal amount of the Outstanding Bonds, the
consent of whose Owners is required for any such Supplemental Lease Agreement,
or the consent of whose Owners is required for any waiver provided for in this
Lease Agreement of compliance with certain provisions of this Lease Agreement or
certain defaults hereunder and their consequences; or

(c) modify any of the provisions of this Section, except to increase any
percentage provided thereby or to provide that certain other provisions of this
Lease Agreement cannot be modified or waived without the consent of the Owner of
each Bond affected thereby.

The Bond Trustee may in its discretion determine whether or not any Bonds would
be affected by any Supplemental Lease Agreement and any such determination shall
be conclusive upon the Owners of all Bonds, whether theretofore or thereafter
authenticated and delivered hereunder. The Bond Trustee shall not be liable for
any such determination made in good faith.

It shall not be necessary for the required percentage of Owners of Bonds under
this Section to approve the particular form of any proposed Supplemental Lease
Agreement, but it shall be sufficient if such act shall approve the substance
thereof.

Section 8.3. Execution of Supplemental Lease Agreements. In executing or
consenting to any Supplemental Lease Agreement permitted by this Article, the
Issuer and the Bond Trustee shall receive, and, subject to Section 801 of the
Bond Indenture, shall be fully protected and may conclusively rely upon, an
Opinion of Bond Counsel addressed to the Bond Trustee and the Issuer stating
that the execution of such Supplemental Lease Agreement is authorized or
permitted by this Lease Agreement and the Act. The Bond Trustee may, but shall
not be obligated to, consent to any such Supplemental Lease Agreement which
affects the Bond Trustee’s own rights, duties or immunities under this Lease
Agreement or otherwise.

Section 8.4. Effect of Supplemental Lease Agreements. Upon the execution of any
Supplemental Lease Agreement under this Article, this Lease Agreement shall be
modified in accordance therewith and such Supplemental Lease Agreement shall
form a part of this Lease Agreement and the Act for all purposes; and FHLBank,
the Issuer, the Bond Trustee and every owner of Bonds theretofore or thereafter
authenticated and delivered under the Bond Indenture shall be bound thereby.

Section 8.5. Reference in Bonds to Supplemental Lease Agreements. Bonds
authenticated and delivered after the execution of any Supplemental Lease
Agreement pursuant to this Article may, and if required by the Bond Trustee
shall, bear a notation in form approved by the Bond Trustee as to any matter
provided for in such Supplemental Lease Agreement. If the Issuer shall so
determine, new Bonds so modified as to conform, in the opinion of the Bond
Trustee and the Issuer, to any such Supplemental Lease Agreement may be executed
by the Issuer and authenticated and delivered by the Bond Trustee in exchange
for Outstanding Bonds.

ARTICLE IX
OPTION TO TERMINATE

Section 9.1. Option to Terminate. FHLBank shall have, and is hereby granted, the
option to terminate the Issuer’s interest in the Lease at any time prior to the
expiration of the term of this Lease Agreement upon payment and discharge of all
Bonds pursuant to Article X of the Bond Indenture. To exercise such option
FHLBank shall give written notice to the Issuer and to the Bond Trustee, if any
of the Bonds shall then be unpaid or provision for their payment shall not have
been made in accordance with the provisions of the Bond Indenture, and shall
specify therein the date of termination, which date shall be not less than 15
nor more than 45 days from the date such notice is mailed. The termination fee
payable by FHLBank in the event of its exercise of the option granted in this
Section shall be the sum of the following:

(a) the full amount which is required to provide the Issuer and the Bond Trustee
with funds sufficient, in accordance with the terms of the Bond Indenture, to
pay at maturity or to redeem and pay in full (A) the principal of all of the
Outstanding Bonds, (B) all interest due thereon to date of maturity or
redemption, which ever first occurs, and (C) all costs, expenses and premiums
incident to the redemption and payment of the Bonds in full, and

(b) an amount of money equal to the Issuer’s, Bond Trustee’s and Paying Agent’s
fees and expenses under the Bond Indenture and this Lease Agreement accrued and
to accrue until such redemption of the Bonds.

ARTICLE X
MISCELLANEOUS PROVISIONS

Section 10.1. Covenants under Transaction Documents. FHLBank shall deliver to
the Bond Trustee all reports, opinions and other documents required to be
submitted to the Bond Trustee at the times required by this Lease Agreement and
the Bond Indenture and all other Transaction Documents, and shall perform or
cause to be performed all covenants and agreements required on the part of
FHLBank contained in this Lease Agreement and the Bond Indenture and any other
Transaction Documents. This Lease Agreement, all supplements to this Lease
Agreement, and all other Transaction Documents shall be delivered to and held by
the Bond Trustee.

Section 10.2. Further Assurances. FHLBank will do, execute, acknowledge and
deliver such further acts, instruments, financing statements and assurances as
the Bond Trustee may reasonably require for accomplishing the purposes of the
Bond Indenture this Lease Agreement and all other Transaction Documents.

Section 10.3. Payments Due on Saturdays, Sundays and Holidays. If the day for
any payment due under this Lease Agreement is not a Business Day, then such
payment may be made on the next succeeding Business Day without additional
interest and with the same force and effect as if made on the specified date for
payment.

Section 10.4. Notices. It shall be sufficient service of any notice, request,
complaint, demand or other paper required by this Lease Agreement to be given to
or filed with the Issuer, the Bond Trustee, FHLBank or the Owners of the Bonds
if the same is given or filed in the manner and at the addresses specified in
the Bond Indenture. Notwithstanding the forgoing, any notice required under this
Lease Agreement shall be provided in writing to the party receiving such notice.

Section 10.5. Immunity of Officers, Employees and Commissioners of the Issuer
and FHLBank. No recourse shall be had for the payment of the Lease Payments or
for any claim based thereon or upon any representation, obligation, covenant or
agreement in this Lease Agreement or any other of the Transaction Documents
against any past, present or future officer, Commissioner, Bond Trustee,
director, employee or agent of the Issuer or FHLBank, or, respectively, of any
successor municipal or private corporation thereto, as such, either directly or
through the Issuer, FHLBank, or respectively, any successor municipal or private
corporation thereto, under any rule of law or equity, statute or constitution or
by the enforcement of any assessment or penalty or otherwise, and all such
liability of any such officers, commissioners, directors, employees or agents as
such is hereby expressly waived and released as a condition of and consideration
for the execution of this Lease Agreement.

Section 10.6. Limitation on Issuer Obligations. Any other term or provision in
this Lease Agreement or in any other Transaction Documents or elsewhere to the
contrary notwithstanding:

(a) Any and all obligations (including without limitation, fees, claims,
demands, payments, damages, liabilities, penalties, assessments and the like) of
or imposed upon the Issuer or any Commissioner, officers, agents, employees,
representatives, advisors or assigns, whether under this Lease Agreement or any
of the other Transaction Documents or elsewhere and whether arising out of or
based upon a claim or claims of tort, contract, misrepresentation, or any other
or additional legal theory or theories whatsoever (collectively the
“Obligations”), shall in all events be absolutely limited obligations and
liabilities, payable solely out of the following, if any, available at the time
the Obligation in question is asserted:

(1) Bond proceeds and investment earnings therefrom; and

(2) Payments derived from the Bonds, the Bond Indenture (including the Trust
Estate to the extent provided in this Bond Indenture) and this Lease Agreement
(except for the fees and expenses of the Issuer and the Issuer’s right to
indemnification under this Lease Agreement under certain circumstances and as
otherwise expressly set forth therein);

(the above provisions (1) and (2) being collectively referred to as the
“exclusive sources of the Obligations”).

(b) The Obligations shall not be deemed to constitute a debt or liability of the
State of Kansas or of any political subdivision thereof within the meaning of
any state constitutional provision or statutory limitation and shall not
constitute a pledge of the full faith and credit of the Issuer or the State of
Kansas or of any other political subdivision thereof, but shall be payable
solely from and out of the exclusive sources of the Obligations and shall
otherwise impose no liability whatsoever, primary or otherwise, upon the Issuer
or the State of Kansas or any other political subdivision thereof or any charge
upon their general credit or taxing power.

(c) In no event shall any Commissioner, officer, agent, employee, representative
or advisor of the Issuer, or any successor or assign of any such person or
entity, be liable, personally or otherwise, for any Obligation.

Section 10.7. No Violations of Law. Any other term or provision in this Lease
Agreement to the contrary notwithstanding:

(a) In no event shall this Lease Agreement be construed as:

(1) depriving the Issuer of any right or privilege; or

(2) requiring the Issuer or any Commissioner, agent, employee, representative or
advisor of the Issuer to take or omit to take, or to permit or suffer the taking
of, any action by itself or by anyone else, which deprivation or requirement
would violate, or result in the Issuer’s being in violation of the Act or any
other applicable state or federal law; and

At no time and in no event will FHLBank permit, suffer or allow any of the
proceeds of the Bonds to be transferred to any Person in violation of, or to be
used in any manner which is prohibited by, the Act or any other state or federal
law.

Section 10.8. Benefit of Lease Agreement. This Lease Agreement shall inure to
the benefit of and shall be binding upon the Issuer and FHLBank and their
respective successors and assigns. Except as stated herein, nothing in this
Lease Agreement or in the Bond Indenture or the Bonds, express or implied, shall
give to any Person, other than the parties hereto and their successors and
assigns, any benefit or any legal or equitable right, remedy or claim under this
Lease Agreement.

Section 10.9. Severability. If any provision in this Lease Agreement, the Bond
Indenture or the Bonds shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

Section 10.10. Counterparts. This Lease Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

Section 10.11. Electronic Storage. The parties agree that the transactions
described herein may be conducted and related documents may be received, sent or
stored by electronic means. Copies, telecopies, facsimiles, electronic files,
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

Section 10.12. Governing Law. This Lease Agreement shall be governed by and
construed in accordance with the laws of the State of Kansas.

Section 10.13. Termination of Lease Agreement Pursuant to Article VIII the Base
Lease Agreement. This Lease Agreement shall automatically terminate and be of no
further force and effect upon the termination of the Base Lease Agreement
pursuant to Article VIII thereof.

REST OF PAGE INTENTIONALLY LEFT BLANK IN WITNESS WHEREOF, the Issuer and FHLBank
have caused this Lease Agreement to be executed by their duly authorized
officers, as of the day and year first above written.

SHAWNEE COUNTY, KANSAS

(Seal)

/s/ Robert E. Archer



    Robert E. Archer, Chairman

ATTEST:

/s/ Cynthia A. Beck
     
Cynthia A. Beck, County Clerk

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day       13th       of June, 2017, before me, the undersigned, a Notary
Public, appeared Robert E. Archer, to me personally known, who being by me duly
sworn, did say that he is the Chairman of the Board of County Commissioners of
SHAWNEE COUNTY, KANSAS, a body corporate and politic duly authorized,
incorporated and existing under and by virtue of the laws of the State of Kansas
and that said instrument was signed on behalf of said County by authority of its
Governing Body, and said officer acknowledged said instrument to be executed for
the purposes therein stated and as the free act and deed of said Board.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

      /s/Jane Rezac—

Notary Public in and for said State

My commission expires:      3/26/2021      

1

Federal Home Loan Bank of Topeka, as Investor

By:       /s/ Patrick C. Doran—      

          Name:     Patrick C. Doran     Title:     Executive Vice President,
Chief Compliance Officer           And General Counsel

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day       19       of June, 2017, before me, the undersigned, a Notary
Public, appeared Patrick C. Doran who being before me duly sworn did say that he
is Executive Vice President, Chief Compliance Officer and General Counsel of the
Federal Home Loan Bank of Topeka, a federally chartered corporation existing
under the laws of the United States of America and authorized to do business in
Kansas, and that said instrument was signed on behalf of said entity, and said
official acknowledged said instrument to be executed for the purposes therein
stated and as the free act and deed of said entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

      /s/ Eric K. Jennings—

Notary Public in and for said State

My commission expires:      5/24/20      

SCHEDULE 1

Project Description

All buildings, improvements, equipment, furnishings and machinery owned or
leased by FHLBank and paid for in whole or in part with the proceeds of the
Bonds and located or to be located on the land described on the attached
Exhibit A.

EXHIBIT A

LEGAL DESCRIPTION

Lot 1 and Lot 2, Block A, Menninger Foundation Subdivision No. 2, Topeka,
Shawnee County, Kansas as recorded in Book 53, Pages 58 and 59 at the office of
the Shawnee County, Kansas Register of Deeds office.

2